Citation Nr: 0418660	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-01 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for a dermatological 
condition, claimed as body rash.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1975.    

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision issued by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that no new and 
material evidence had been received to reopen a previously 
denied claim of entitlement to service connection for body 
rash.  Appeal to the Board was perfected.  In a March 2001 
decision, the Board determined that new and material evidence 
had been submitted and reopened the claim.  The claim was 
granted to this extent only.  Subsequent Board remand 
directives were completed, and the RO determined that the 
claim remains denied.  The Board now proceeds with appellate 
review on the reopened claim to determine whether service 
connection is warranted.          

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  


FINDING OF FACT

While there is evidence of in-service treatment for skin 
rashes and of intermittent, recurring rash flare-ups after 
service, there is neither medical evidence of a current 
dermatological condition, nor a diagnosis.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
dermatological condition, claimed as body rash, must be 
denied, as it is not currently shown.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA in less than one year.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See recent 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        
  
In the present case, the Board finds the RO has satisfied its 
obligations under the VCAA.  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's April 2001 letter, complying with the 
Board's March 2001 remand order, as to what VA's and 
veteran's respective responsibilities are in claims 
development, what VA's duties are under VCAA, what 
specifically the RO has done to date and would do to assist 
in claim development, and what is missing from the claim.  
Further, through the Statement of the Case (SOC), 
Supplemental SOCs, the veteran had ample notice of what 
evidence and information is needed to establish entitlement 
to disability benefits on a service connection claim.    

The Board notes that the April 2001 VCAA letter was sent 
pursuant to a March 2001 Board remand order after the June 
1999 rating decision from which this appeal arises was 
issued.  The letter also did not specifically ask for "any 
evidence" or "all evidence" related to the issue on 
appeal, but rather stated that the RO "needs some evidence" 
from the veteran to complete the claim development for 
adjudication, and then specified what was needed.  The Board 
finds, however, that, at most, these technical defects amount 
to harmless error in this case.  

As for the timing of the VCAA letter, it is noted that the 
VCAA was enacted after the June 1999 rating decision, and 
that the veteran was given a VCAA notice shortly after the 
law became effective.  The Board notes that the Pelegrini 
Court explicitly stated in its June 24, 2004 decision that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, "[W]e do not hold that . . 
. [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."      

As for the non-use of words such as "any" or "all", it 
appears that, by the time the April 2001 letter was sent, a 
significant portion of the claim development had taken place.  
This development included the first of two compensation and 
pension (C&P) examinations.  In fact, by that time, the claim 
had been developed sufficiently to the point that the Board 
rendered a March 2001 decision favorable to the veteran and 
reopened the claim.  Open-ended inquiries using words such as 
"give us everything you have," under the facts of this 
case, likely would have been more appropriate at the 
beginning of claim development.  Moreover, the veteran 
responded to the April 2001 letter by providing information 
about prior medical treatment related to the issue on appeal, 
indicating that he did receive the notice and understood what 
additional evidence is needed to complete his claim.  Nothing 
in the record suggests that the veteran takes exception with 
respect to compliance with the duty-to-notify provisions.  On 
the contrary, it is noted that in April 2004, after the 
issuance of the most recent SSOC, the veteran, through his 
representative, affirmatively stated that the development in 
this case is complete, and asked that the claim be forwarded 
to the Board for appellate consideration.  

As for the duty to assist, it is noted that the RO obtained 
relevant medical records as identified by the veteran and 
associated them with the claims folder.  The veteran was 
given appropriate VA C&P examinations.  Nothing in the record 
indicates that the veteran had identified any relevant 
records for which the veteran wanted the VA's assistance in 
obtaining that are not presently included in the record.  
Moreover, as noted above, the veteran recently indicated that 
the record is complete and that he desires Board appellate 
review.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  The Board concludes, therefore, that a 
decision on the merits at this time would not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires a relationship 
between a current disability and events in service or an 
injury or disease incurred there).  Also, service connection 
is granted for a disease diagnosed after discharge when the 
evidence establishes incurrence in service.  38 C.F.R. § 
3.303(d).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifested to a 
compensable degree within one year after active service.  
Skin conditions of the type claimed in this case, however, 
are not among these.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

III.  Evidence and Analysis

The veteran maintains that he has had intermittent, recurring 
itchy rashes on various parts of the body, unsuccessfully 
treated with topical medication, since service.  He claims 
that this skin condition had its inception during active 
duty.  See, e.g., veteran's February 2000 statement submitted 
through his representative.  

The veteran's physical examination report and report of 
medical history, both dated in June 1971 and apparently 
completed as part of the pre-enlistment process, indicate 
normal clinical findings for skin, and the veteran himself 
denied having, or having had, skin diseases at that time.  
In-service medical records dated between February and 
December 1973, however, document treatment on several 
occasions for scaling, pruritic patches, and rashes on 
various parts of the body, including the buttocks, groin, 
neck, abdomen, and thighs.  In February 1973, an examiner 
noted a possible impression of atopic dermatitis or eczema.  
The February 1975 medical examination report, apparently 
completed in connection with discharge, indicated normal 
clinical findings for the skin.     

A VA compensation and pension (C&P) examination report dated 
in May 1999 indicates that the veteran reported intermittent, 
recurring, itchy rashes on various parts of the body, mostly 
in the abdomen, arms, back, and groin, since 1972.  The 
rashes reportedly clear up in 2 to 4 weeks with or without 
treatment.  He was treated with various topical ointments 
without complete relief.  He was diagnosed with a history of 
probable allergic rash of unknown etiology.  No skin disease 
or rash was detected at the time.

VA medical center (VAMC) records dated between late 2000 to 
mid-2001 indicate that, in May 2001, the veteran had minor 
surgery to remove a skin tag on the right thigh.  There is no 
indication that the skin tag is in any way related to the 
rashes noted in service; nor does the veteran so contend.  
The veteran reportedly tolerated the surgical procedure well 
and was discharged without adverse sequelae.  In April 2001, 
he was seen by a VA nurse practitioner for an itchy rash on 
the neck.  

A September 2001 VA skin diseases examination report provides 
that the veteran reported ongoing, intermittent, itchy rashes 
on his skin since service.  At the time of the examination, 
the veteran had erythematous, well-circumscribed, large 
plaque on the right chest area with no vesicles or scaling; 
however, some crusting was seen.  The probable diagnosis 
given was recurrent severe dermatitis.  No opinion was given 
as to the etiology of the dermatitis.  Further dermatological 
examination was recommended.  

Finally, the veteran had another VA skin diseases examination 
in November 2002.  The examination report provides that he 
complained of itchy rashes recurring several times per year.  
At the time of the examination, he had no rash and his skin 
was clear.  It was determined that because he did not have a 
flare-up or rash at that time, further evaluation (as to 
whether, e.g., the rashes were allergic reactions) or 
diagnosis was not possible.  Nor could an opinion on etiology 
be rendered at that time.              

The record, in sum, indicates that the veteran was treated 
for rashes numerous times in service, and that he has had 
intermittent, recurring rash flare-ups since that time.  No 
definite diagnosis was rendered after the first VA 
examination, and no diagnosis could be rendered in the 
subsequent VA examination.  In short, presently, there is no 
definite diagnosis as to what dermatological condition was 
treated in service, or what, if anything, the veteran has 
now.  The evidence, then, definitely meets one of the three 
prongs of the test for establishing service connection - 
evidence of in-service manifestation of a skin problem of 
some type.  However, while there also is evidence of 
intermittent, recurring skin rashes over the years, the Board 
must have evidence of a current, diagnosed disease or injury, 
with an opinion as to etiology, not shown here.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran might 
consider reporting to a VA medical facility for treatment 
and/or evaluation in the event of another flare-up, at which 
time a diagnosis and an opinion as to etiology could possibly 
be rendered.   

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for a dermatological condition, claimed as 
body rash, is denied, as it is not currently shown.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



